MEMORANDUM **
Sue Ellen Staten appeals from the 63-month sentence imposed upon remand, following her guilty-plea conviction for conspiracy to manufacture methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Staten contends that the district court erred by applying U.S.S.G. § 2Dl.l(b)(5)(B) to enhance her sentence because the evidence did not support the conclusion that the underlying offense created a substantial risk of harm. We disagree. The evidence presented at sentencing supported the district, court’s conclusion that there was a substantial risk of harm posed by the conspiracy. See U.S.S.G. § 2Dl.l(b)(5)(B) & cmt. n. 20(A).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.